Case 2:20-bk-21020-BR      Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41     Desc
                            Main Document     Page 1 of 8




 1 Peter J. Mastan (State Bar No. 190250)
   peter.mastan@dinsmore.com
 2 DINSMORE & SHOHL LLP
   550 S. Hope Street, Suite 1765
 3 Los Angeles, CA 90071
   Tel: 213-335-7737
 4

 5 Attorneys for Erika Girardi

 6

 7                           UNITED STATES BANKRUPTCY COURT

 8                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 9

10 In re                                    ))   Case No. 2:20-bk-21020-BR
                                            ))
11                                          ))   Chapter 7
     THOMAS VINCENT GIRARDI,                ))
12                                          ))   NOTICE OF VOLUNTARY
                                            ))   DISMISSAL/WITHDRAWAL OF MOTION
13                       Debtor.            ))   OF DINSMORE & SHOHL LLP TO
                                            ))   WITHDRAW AS COUNSEL FOR ERIKA
14                                          ))   GIRARDI
                                            ))
15                                          ))   [Relates to ECF No. 208]
                                            ))
16                                          ))
                                            ))
17                                          ))   Date: [No Hearing Required]
                                            ))   Time: [Not Applicable]
18                                          ))   Ctrm: 1668
                                            ))          255 E. Temple St.
19                                          ))          Los Angeles, CA 90012
                                            ))   Judge: Hon. Barry Russell
20

21

22

23

24

25

26

27

28

     22157211.1
Case 2:20-bk-21020-BR        Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41            Desc
                              Main Document     Page 2 of 8



 1          PLEASE TAKE NOTICE that on June 15, 2021 Dinsmore & Shohl LLP (“Dinsmore” or the

 2   “Firm”) filed its Notice of Motion and Motion Of Dinsmore & Shohl LLP To Withdraw As Counsel

 3   For Erika Girardi (ECF No. 208, the “Motion”) and hereby voluntarily dismisses and withdraws the

 4   Motion.

 5   Dated: June 17, 2021
                                                         Respectfully submitted,
 6
                                                         DINSMORE & SHOHL LLP
 7

 8
                                                         By:   /s/ Peter J. Mastan
 9                                                                Peter J. Mastan
                                                         Counsel for Erika Girardi
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
      22157211.1
Case 2:20-bk-21020-BR            Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41                       Desc
                                  Main Document     Page 3 of 8



 1                                                            I.
                                 PROOF OF SERVICE OF DOCUMENT
 2
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
 3   is:

 4                                            550 S. Hope Street, Suite 1765
                                              Los Angeles, California 90071
 5
     A true and correct copy of the foregoing document entitled (specify): Notice
                                                                         Of Voluntary
 6   Dismissal/Withdrawal of Motion Of Dinsmore & Shohl LLP To Withdraw As Counsel For Erika
     Girardi; Declaration Of Peter J. Mastan In Support Thereof will be served or was served (a) on the
 7   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
     General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
 9   document. On June 16, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
     and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
10   the email addresses stated below:

11
                                                                   Service information continued on attached page
12
     2. SERVED BY UNITED STATES MAIL:
     On June 16, 2021 I served the following persons and/or entities at the last known addresses in this bankruptcy
13
     case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
     States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
14   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
15
                                                                   Service information continued on attached page
16
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
17   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
     June 16, 2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
18   (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
     Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
19   completed no later than 24 hours after the document is filed.

20
                                                                   Service information continued on attached page
21
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
22
         6/16/21 Katrice Ortiz                                 /s/ Katrice Ortiz
23       Date                      Printed Name                    Signature

24

25

26

27

28

                                                              3
       22157211.1
Case 2:20-bk-21020-BR           Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41           Desc
                                 Main Document     Page 4 of 8


                                     In re THOMAS VINCENT GIRARDI
 1                                         Case No. 2:20-bk-21020-BR
                                      U.S.B.C. Central District of California
 2                                            Los Angeles Division

 3
     1.          SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):
 4
                 Rafey Balabanian on behalf of Creditor Edelson PC
 5               rbalabanian@edelson.com, docket@edelson.com

 6               Shraddha Bharatia on behalf of Interested Party Courtesy NEF
                 notices@becket-lee.com
 7
                 Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
 8               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
 9               Law.com

10               Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
                 Ori@MarguliesFaithLaw.com,
11               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
                 Law.com
12
                 Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
13               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
14               Law.com

15               Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
                 Ori@MarguliesFaithLaw.com,
16               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
                 Law.com
17
                 Ori S Blumenfeld on behalf of Plaintiff Jaime Ruigomez
18               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
19               Law.com

20               Ori S Blumenfeld on behalf of Plaintiff Joseph Ruigomez
                 Ori@MarguliesFaithLaw.com,
21               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
                 Law.com
22
                 Ori S Blumenfeld on behalf of Plaintiff Kathleen Ruigomez
23               Ori@MarguliesFaithLaw.com,
                 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
24               Law.com

25               Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
                 richard.buckley@arentfox.com
26
                 Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
27               mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
                 4166@ecf.pacerpro.com
28

                                                        4
          22157211.1
Case 2:20-bk-21020-BR      Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41               Desc
                            Main Document     Page 5 of 8


            Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
 1          jcrastz@hrhlaw.com

 2          Ashleigh A Danker on behalf of Interested Party Courtesy NEF
            Ashleigh.danker@dinsmore.com,
 3          SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

 4          Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
            csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
 5
            Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
 6          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 7
            Richard W Esterkin on behalf of Interested Party Courtesy NEF
 8          richard.esterkin@morganlewis.com

 9          Timothy W Evanston on behalf of Interested Party Courtesy NEF
            tevanston@swelawfirm.com,
10          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

11          Timothy W Evanston on behalf of Interested Party Elissa D. Miller
            tevanston@swelawfirm.com,
12          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

13          Jeremy Faith on behalf of Interested Party Courtesy NEF
            Jeremy@MarguliesFaithlaw.com,
14          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithla
            w.com
15
            James J Finsten on behalf of Interested Party Courtesy NEF
16          , jimfinsten@hotmail.com

17          James J Finsten on behalf of Interested Party Courtesy NEF
            jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
18
            Alan W Forsley on behalf of Creditor C.F., an individual
19          alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

20          Alan W Forsley on behalf of Interested Party Courtesy NEF
            alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
21
            Alan W Forsley on behalf of Plaintiff Christina Fulton
22          alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com

23          Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
            eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
24
            Andrew Goodman on behalf of Attorney William F Savino
25          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

26          Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
27
            Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
28          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

                                                    5
     22157211.1
Case 2:20-bk-21020-BR      Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41               Desc
                            Main Document     Page 6 of 8



 1          Andrew Goodman on behalf of Petitioning Creditor John Abassian
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 2
            Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
 3          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 4          Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 5
            Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
 6          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 7          M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
            jhayes@rhmfirm.com,
 8          roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;prisc
            illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
 9          rhmfirm.com;sloan@rhmfirm.com;boshra@rhmfir

10          Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
            mhogan@swlaw.com, knestuk@swlaw.com
11
            Bradford G Hughes on behalf of Interested Party Courtesy NEF
12          bhughes@Clarkhill.com, mdelosreyes@clarkhill.com

13          Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
            razmigizakelian@quinnemanuel.com
14
            Lewis R Landau on behalf of Interested Party Courtesy NEF
15          Lew@Landaunet.com

16          Craig G Margulies on behalf of Interested Party Courtesy NEF
            Craig@MarguliesFaithlaw.com,
17          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
            w.com
18
            Craig G Margulies on behalf of Plaintiff Jaime Ruigomez
19          Craig@MarguliesFaithlaw.com,
            Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
20          w.com

21          Craig G Margulies on behalf of Plaintiff Joseph Ruigomez
            Craig@MarguliesFaithlaw.com,
22          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
            w.com
23
            Craig G Margulies on behalf of Plaintiff Kathleen Ruigomez
24          Craig@MarguliesFaithlaw.com,
            Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
25          w.com

26          Peter J Mastan on behalf of Interested Party Courtesy NEF
            peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
27
            Peter J Mastan on behalf of Interested Party Erika Girardi
28          peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

                                                    6
     22157211.1
Case 2:20-bk-21020-BR      Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41               Desc
                            Main Document     Page 7 of 8



 1          Edith R. Matthai on behalf of Interested Party Courtesy NEF
            ematthai@romalaw.com, lrobie@romalaw.com
 2
            Elissa Miller on behalf of Interested Party Courtesy NEF
 3          emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

 4          Eric A Mitnick on behalf of Interested Party Courtesy NEF
            MitnickLaw@aol.com, mitnicklaw@gmail.com
 5
            Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
 6          solson@vedderprice.com, scott-olson-
            2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 7
            Carmela Pagay on behalf of Plaintiff JASON M RUND
 8          ctp@lnbyb.com

 9          Carmela Pagay on behalf of Trustee Jason M Rund (TR)
            ctp@lnbyb.com
10
            Ambrish B Patel on behalf of Creditor Ally Bank Lease Trust - Assignor to Vehicle Asset
11          Universal Leasing Trust (a.k.a. "VAULT TRUST", or "V.A.U.L. Trust", or "VAULT", or
            "V.A.U.L.T."), c/o AIS Port
12          apatelEI@americaninfosource.com

13          Leonard Pena on behalf of Interested Party Robert Girardi
            lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
14
            Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
15          mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
            2870@ecf.pacerpro.com
16
            Matthew D. Resnik on behalf of Interested Party Courtesy NEF
17          matt@rhmfirm.com,
            roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;prisc
18          illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
            rhmfirm.com;sloan@rhmfirm.com
19
            Ronald N Richards on behalf of Interested Party Courtesy NEF
20          ron@ronaldrichards.com, morani@ronaldrichards.com

21          Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
            Kevin@portilloronk.com, Attorneys@portilloronk.com
22
            Jason M Rund (TR)
23          trustee@srlawyers.com, jrund@ecf.axosfs.com

24          William F Savino on behalf of Creditor California Attorney Lending II, Inc.
            wsavino@woodsoviatt.com, lherald@woodsoviatt.com
25
            Gary A Starre on behalf of Creditor Karen Girardi
26          gastarre@gmail.com, mmoonniiee@gmail.com

27          Gary A Starre on behalf of Interested Party Gary A Starre
            gastarre@gmail.com, mmoonniiee@gmail.com
28

                                                    7
     22157211.1
Case 2:20-bk-21020-BR           Doc 218 Filed 06/17/21 Entered 06/17/21 16:50:41           Desc
                                 Main Document     Page 8 of 8


                 Richard P Steelman, Jr on behalf of Plaintiff JASON M RUND
 1               rps@lnbyb.com, john@lnbyb.com

 2               Philip E Strok on behalf of Interested Party Courtesy NEF
                 pstrok@swelawfirm.com,
 3               gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

 4               Philip E Strok on behalf of Interested Party Elissa D. Miller
                 pstrok@swelawfirm.com,
 5               gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

 6               United States Trustee (LA)
                 ustpregion16.la.ecf@usdoj.gov
 7
                 Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
 8               christopher.wong@arentfox.com, yvonne.li@arentfox.com

 9               Timothy J Yoo on behalf of Interested Party Courtesy NEF
                 tjy@lnbyb.com
10
                 Timothy J Yoo on behalf of Plaintiff JASON M RUND
11               tjy@lnbyb.com

12               Timothy J Yoo on behalf of Trustee Jason M Rund (TR)
                 tjy@lnbyb.com
13

14   2.          SERVED BY UNITED STATES MAIL:

15               Debtor:
                 Thomas Vincent Girardi
16               1126 Wilshire Blvd
                 Los Angeles, CA 90017
17
                 Special Counsel to Trustee:
18               Boris Treyzon, Esq.
                 Abir Cohen Treyzon Salo, LLP
19               16001 Ventura Blvd., Ste 200
                 Encino, CA 91435
20

21   3.          SERVED BY PERSONAL DELIVERY:

22               U.S. Bankruptcy Court:
                 U.S. Bankruptcy Court
23               Hon. Hon. Barry Russell
                 255 E. Temple Street, Suite 1660
24               Los Angeles, CA 90012

25

26

27

28

                                                       8
          22157211.1
